Citation Nr: 1327780	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  08-30 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with degenerative disc disease, rated 10 percent prior to December 3, 2008; 40 percent from April 1, 2009; and 60 percent from September 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to February 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision, which continued the Veteran's 10 percent rating for a low back disability.  A June 2009 rating decision assigned a 40 percent rating from April 1, 2009.  An October 2012 rating decision increased the Veteran's low back disability rating to 60 percent, effective September 10, 2012. 

A temporary total (100 percent) rating was assigned from December 3, 2008 to April 1, 2009 and from October 27, 2010 to February 1, 2011 based on surgical treatment necessitating convalescence.  Therefore, these periods of time are not for consideration herein.  

The United States Court of Appeals for Veterans Claims (CAVC or Court) recently held that entitlement to a total compensation rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU has been granted in this case by way of an October 2012 rating decision, effective October 28, 2010.  Consideration of TDIU for an earlier period will be deferred pending development requested herein.

Additionally, the Board notes that the Veteran filed a statement in April 2009, stating that he disagreed with the initial rating assigned for his low back disability in a July 1985 rating decision.  The RO interpreted this claim as one based on clear and unmistakable error (CUE).  A May 2010 rating decision found no CUE in the July 1985 rating decision.  The Veteran filed a notice of disagreement in June 2010, and a statement of the case was issued in January 2013.  As no timely, substantive appeal (VA Form 9) has been filed as to the CUE issue, the matter is not presently before the Board. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the claim.  See 38 C.F.R. § 3.159.

A review of the records reveals that the Veteran underwent a third surgery for his back in March 22, 2012.  See April 2012 treatment record, Dr. Martinez and March 22, 2012 operative report.  While the records show the date of surgery, there is no record to indicate the length of the Veteran's hospitalization.  A total disability rating (100 percent) will be assigned when it is established that a service-connected disability has required hospital treatment for a period in excess of 21 days.  38 C.F.R. § 4.29.  As such, it appears there are outstanding treatment records, which may be pertinent to the Veteran's claim.  Development for such records is necessary. 

The issue of a temporary total evaluation in March 2012 is raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As it is inextricably intertwined with the increased rating issue on appeal, it must be adjudicated prior to readjudication of the claim on appeal.  

Accordingly, the case is REMANDED for the following:

1. After obtaining any necessary authorization from the Veteran, obtain the following treatment records:
a. Treatment records pertaining to the back dated from April 2012 to the present from Dr. Jorge Martinez, 8001 Youree Drive, Shreveport, LA  71115; and
b. All hospitalization records for the period surrounding the Veteran's March 22, 2012 back surgery performed at the WK Pierremont Health Center, 8001 Shreveport, LA,  71115, to include the specific dates of hospitalization.

All records obtained should be incorporated into the claims folders.  All attempts to procure such records should be documented in the file.

2. After completion of the above and any additional development deemed necessary by the RO, adjudicate the issue of entitlement to a temporary total rating for a period of hospitalization surrounding the March 22, 2012, back surgery under 38 C.F.R. § 4.29.  If this action cannot be performed by the Appeals Management Center (AMC), in Washington, DC, the claims folders must be provided to the RO for adjudication of this issue prior to returning the case to the Board.  

3. Thereafter, readjudicate the issue on appeal.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



